OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The Appellate Division opinion does not suggest a misapprehension or misapplication of its authority to review youthful offender adjudications for abuse of discretion (CPL 720.20 [1] [a]), or under its broad interest-of-justice jurisdiction (see CPL 470.15 [6] [b]; People v Dawn Maria C., 67 NY2d 625, 627 [1986]).
Chief Judge Lippman and Judges Read, Pigott, Rivera, Abdus-Salaam, Stein and Fahey concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.